                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

___________________________________________
                                           )
WILLIAM COX,                               )
                                           )
            Plaintiff,                     )
                                           )                           Civil Action No.
            v.                             )                           13-10379-FDS
                                           )
MASSACHUSETTS DEPARTMENT OF                )
CORRECTION,                                )
                                           )
            Defendant.                     )
___________________________________________)


                               SECOND AMENDED JUDGMENT

SAYLOR, J.

       This action was tried to a jury, which returned a verdict in favor of plaintiff William Cox

as to Count Two (violation of the Americans with Disabilities Act) against defendant

Massachusetts Department of Correction. Subsequent to the trial, the Court issued orders on

post-trial motions; the parties reached a settlement as to the request for injunctive relief; the

Court issued an order concerning attorneys’ fees and costs; and the Court granted a motion to

correct a clerical error in the judgment.

       Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

       Judgment is hereby entered in favor of plaintiff William Cox against defendant

Massachusetts Department of Correction in the amount of $201,000, plus attorneys’ fees in the

amount of $405,077.50 ($195,880 to attorney Rosemary Scapicchio and $209,197.50 to attorney

Amy Codagnone) and $5,039.37 in costs ($4,960.93 to attorney Rosemary Scapicchio and

$78.44 to attorney Amy Codagnone). Pre-judgment interest is calculated from the date of filing
of the complaint until the date of the judgment, calculated at an interest rate of 2.32% per annum,

compounded annually.

So Ordered.


                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor IV
Dated: September 10, 2019                            United States District Judge




                                                 2
